This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1035

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                 James Lamar Davis,
                                     Appellant.

                                  Filed May 9, 2016
                                      Affirmed
                                 Smith, Tracy, Judge

                           Hennepin County District Court
                              File No. 27-CR-13-5526

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Michael W. Kunkel, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Reyes, Presiding Judge; Ross, Judge; and Smith,

Tracy, Judge.

                       UNPUBLISHED OPINION

SMITH, TRACY, Judge

      On appeal from a conviction of second-degree controlled-substance possession,

appellant James Lamar Davis challenges the district court’s denial of his motion to

suppress evidence obtained in an investigatory stop. Because police based the stop on a
reliable tip that provided the officers with reasonable suspicion of criminal activity, we

affirm.

                                           FACTS

          In December 2012, a confidential reliable informant (CRI) contacted Minneapolis

Police Officer Jamie Karshbaum.         The CRI had provided Officer Karshbaum with

credible information in the past that led to several arrests.

          The CRI told Officer Karshbaum that a black male in his 20s was on his way to

conduct a crack-cocaine transaction near 16th Avenue and East Lake Street in

Minneapolis. The CRI described the man as having a “slightly heavy build with a short

fade haircut” and stated that the man was driving a white Ford Taurus with Minnesota

license plates UGM 537 and a squeaky front end. The CRI claimed to have seen the man

dealing drugs in the previous 30 minutes and provided Officer Karshbaum with the

suspected dealer’s phone number.

          Officer Karshbaum and Officer Tracy Gross drove to the intersection of 16th

Avenue and East Lake Street and arrived there approximately ten minutes after receiving

the tip. After arriving at the intersection, the officers saw a white Ford Taurus with

Minnesota license plates UGM 537, heard the vehicle’s squeaky front end, and confirmed

that the driver matched the physical description given by the CRI.

          Officers Karshbaum and Gross requested that a marked squad car stop the vehicle.

Before the stop, Officers Karshbaum and Gross did not observe any traffic-law violations

or suspected drug transactions. After stopping the car, uniformed officers identified the

driver as Davis and removed him from the vehicle. Officer Gross walked to the driver’s


                                               2
side of Davis’s car and saw a plastic bag on the floorboard containing what she suspected

was crack cocaine. Officer Gross placed the bag on the passenger seat and told Officer

Karshbaum about it.

       Davis was arrested and charged with a second-degree controlled-substance crime.

Davis moved to suppress the evidence obtained during the stop, arguing that the officers

lacked reasonable suspicion to stop his vehicle. After hearing testimony from Officers

Gross and Karshbaum, the district court denied Davis’s motion. The district court found

the officers’ testimony credible and concluded that the tip from a reliable informant

provided the officers with reasonable suspicion to justify the stop.

       In April 2014, Davis stipulated to the state’s case under Minnesota Rule of

Criminal Procedure 26.01, subdivision 4, to preserve the investigatory-stop issue for

appeal. The district court found Davis guilty of a second-degree controlled-substance

crime and later sentenced him.

       Davis appeals.

                                     DECISION

       Davis argues that the district court erred in denying his motion to suppress because

the CRI’s tip was insufficient to provide police with reasonable suspicion for the stop.

The standard of review of a pretrial suppression ruling is de novo on the legal issue of

whether a stop was justified by reasonable suspicion and clearly erroneous on the district

court’s findings of fact. State v. Burbach, 706 N.W.2d 484, 487 (Minn. 2005).

       The United States and Minnesota Constitutions prohibit unreasonable searches and

seizures by the government. U.S. Const. amend. IV; Minn. Const. art. I, § 10. A police


                                             3
officer may constitutionally initiate a limited investigatory stop if the officer has

reasonable suspicion of criminal activity. State v. Timberlake, 744 N.W.2d 390, 393

(Minn. 2008). The reasonable-suspicion standard is not high and is less than what is

required to form probable cause or meet the threshold of preponderance of the evidence.

Id. “The police must only show that the stop was not the product of mere whim, caprice

or idle curiosity, but was based upon ‘specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.’” State v.

Pike, 551 N.W.2d 919, 921-22 (Minn. 1996) (quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S.

Ct. 1868, 1880 (1968)). We evaluate whether a stop was justified on a totality-of-the-

circumstances basis. State v. Britton, 604 N.W.2d 84, 87 (Minn. 2000).

      Reasonable suspicion may be based on an officer’s independent observations or

information from an informant. Timberlake, 744 N.W.2d at 393. “[I]nformation given

by an informant must bear indicia of reliability that make the alleged criminal conduct

sufficiently likely to justify an investigatory stop by police.”     Id. at 393-94.    An

informant’s track record is one indicator of reliability. See State v. Cook, 610 N.W.2d

664, 667-68 (Minn. App. 2000), review denied (Minn. July 25, 2000) (evaluating

probable cause based on an informant’s tip). Another factor indicating reliability is a

demonstrated basis of knowledge on the part of the informant.           Id. at 668.    The

informant’s basis of knowledge

             may be supplied directly, by first-hand information, such as
             when a CRI states that he purchased drugs from a suspect or
             saw a suspect selling drugs to another; a basis of knowledge
             may also be supplied indirectly through self-verifying details
             that allow an inference that the information was gained in a
             reliable way and is not merely based on a suspect’s general

                                            4
              reputation or on a casual rumor circulating in the criminal
              underworld.

Id. While an informant’s veracity, reliability, and basis of knowledge are factors relevant

to determining the value of a tip, allowance must be made for the lesser showing required

to meet the reasonable-suspicion standard as compared to the probable-cause standard.

Alabama v. White, 496 U.S. 325, 328-29, 110 S. Ct. 2412, 2415 (1990). With these

principles in mind, we turn to the informant’s tip in this case.

       Officer Karshbaum testified and the district court found that the CRI had never

given Officer Karshbaum false information and had provided reliable information on

several previous occasions that helped lead to arrests.            “These facts are typically

sufficient to establish a CRI’s credibility.” Cook, 610 N.W.2d at 667. The CRI’s track

record was one indicator of the reliability of the tip.

       Davis argues, however, that the tip lacked another indicator of reliability—the

CRI’s basis of knowledge. Specifically, Davis argues that the CRI’s basis of knowledge

was insufficient because the tip did not indicate that Davis was involved in “any present

criminal activity,” because the details were too “generic” to support a suspicion of

criminal activity, and because police did not independently observe “suspicious

behavior” that would corroborate the tip. Davis cites Cook in support of this argument.

In Cook, an informant told the police about a person at a Minneapolis YMCA who was

dealing drugs and provided the individual’s physical description, as well as his vehicle’s

make, model, and license-plate information. Id. at 666. Police arrived, saw the vehicle,

and later arrested an individual matching the given description. Id. We determined that

the tip was inadequate to provide officers with probable cause for the arrest for several

                                               5
reasons: the CRI demonstrated no basis of knowledge because he neither observed the

suspect selling drugs nor bought drugs from the suspect; the corroborated details

provided by the CRI were “entirely innocuous;” and the CRI failed to predict any of the

suspect’s future behavior. Id. at 668-69.

       Cook does not control this case. Unlike Cook, Davis’s appeal is not a review of

probable cause for an arrest but of reasonable suspicion for an investigatory stop, and in

Cook we observed that the officers “may have had ‘reasonable suspicion’ to legally stop

and question [the appellant].” Id. at 669. Moreover, the CRI’s basis of knowledge in this

case is more robust than in Cook. See id. at 668-69. Here, the CRI told officers that he

had witnessed Davis in possession of and selling drugs within the previous 30 minutes,

stated that Davis was on his way to conduct another drug transaction, and accurately

predicted Davis’s future arrival at a specific intersection. Additionally, the CRI provided

verifiable information, which was later corroborated, about Davis’s physical description

and his vehicle’s make, model, license-plate information, and distinctive squeak.

       The state argues that this case is analogous to State v. Munson. 594 N.W.2d 128

(Minn. 1999). In Munson, an informant contacted a police officer and told the officer

that a green, rented SUV bearing Minnesota license plates and containing a large amount

of narcotics would arrive at a particular address within one and a half to two hours. Id. at

132. Within 20 minutes of the predicted timeframe, the officers saw a matching vehicle

arrive at the provided address and stopped the vehicle. Id. at 132-33. Our supreme court

held “that the corroboration of several specific details of the CRI’s tip did provide the




                                             6
police with the reasonable articulable suspicion of criminal activity that is needed to

execute a valid [investigatory] stop.” Id. at 136.

       We agree that Munson is analogous. The CRI here provided officers with first-

hand knowledge of Davis’s criminal activity through the report of seeing Davis in

possession of and dealing drugs 30 minutes earlier. The CRI reported that Davis was on

his way to another drug deal at a specific intersection. The officers arrived at that

intersection about ten minutes after receiving the tip and soon thereafter saw the car

described by the CRI. The officers corroborated Davis’s physical description and his

vehicle’s make, model, color, license-plate information, and distinctive squeak. Like in

Munson, the corroboration of these details bolstered the tip’s reliability, and the tip

justified the stop. See id. at 136.

       The reasonable-suspicion standard does not demand that an officer independently

observe suspicious behavior at the time of the stop in order to corroborate a tip. So long

as the tip is reliable, a tip can form the basis for an officer’s reasonable conclusion that

criminal activity is afoot. Timberlake, 744 N.W.2d at 393-94. A finding of reliability

may be supported by the corroboration by police of even innocent details of a CRI’s tip.

See Munson, 594 N.W.2d at 136 (discussing probable cause).

       Here, the officers received a reliable tip from a credible informant that Davis

possessed drugs and was on his way to perform a drug transaction. The tip provided the

officers with reasonable suspicion to stop Davis’s vehicle. See id. We conclude that the

district court did not err when it denied Davis’s motion to suppress.

       Affirmed.


                                             7